TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-11-00696-CR
                                       NO. 03-11-00697-CR
                                       NO. 03-11-00698-CR


                               Phillip Marshall Shaffer, Appellant

                                                  v.

                                   The State of Texas, Appellee


       FROM THE DISTRICT COURT OF LEE COUNTY, 21ST JUDICIAL DISTRICT
       NOS. 7300, 7301, 7302, HONORABLE TERRY FLENNIKEN, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Phillip Marshall Shaffer seeks to appeal three judgments of conviction,

entered on March 22, 2011, for (1) robbery and engaging in organized criminal activity, (2)

unauthorized use of a motor vehicle and engaging in organized criminal activity, and (3) tampering

with or fabricating physical evidence. The trial court has certified that these are plea bargain cases

and Shaffer has no right of appeal. See Tex. R. App. P. 25.2(a)(2), (d). Further, notices of appeal

in these cases were due on April 21, 2011, and not filed until October 14, 2011. See Tex. R. App.

P. 26.2. Accordingly, we dismiss the appeals for want of jurisdiction.



                                               __________________________________________

                                               Diane M. Henson, Justice

Before Justices Puryear, Henson and Goodwin
Dismissed for Want of Jurisdiction

Filed: January 10, 2012

Do Not Publish




                                     2